Exhibit 10.1


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


Avis Budget Group, Inc. (the “Company”) and Ronald L. Nelson (the “Executive”)
are parties to this certain Employment Agreement amended and restated as of
January 27, 2010 (this “Agreement”).


WHEREAS, the Company and the Executive are parties to an Amended and Restated
Employment Agreement dated December 29, 2008 pursuant to which the Executive
serves as the Chief Executive Officer of the Company (the “Prior Agreement”);
and


WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement in its entirety as set forth herein.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that this Agreement is amended and restated to read as
follows:


SECTION I


EFFECTIVENESS


This Agreement shall be effective as of January 27, 2010 (the “Effective Date”).


SECTION II


EMPLOYMENT; POSITION AND RESPONSIBILITIES


The Company agrees to continue to employ the Executive, and the Executive agrees
to be employed by the Company, for the Period of Employment as provided in
Section III below and upon the terms and conditions provided in this
Agreement.  During the Period of Employment, the Executive shall serve as Chief
Executive Officer of the Company and shall report to, and be subject to the
direction of, the Board of Directors of the Company (the “Board”).  Beginning on
June 30, 2010, the Executive shall also serve as the President and Chief
Operating Officer of the Company without additional compensation.  In addition,
during the Period of Employment, the Executive shall continue to serve as
Chairman, and a member, of the Board; provided, however, that the Executive’s
continued service as a member of the Board shall at all times remain subject to
applicable law and to any and all nomination and election procedures in
accordance with the Company’s by-laws or other organizational documents.  The
Executive shall perform such duties and exercise such supervision with regard to
the business of the Company as are associated with his positions, as well as
such additional duties as may be prescribed from time to time by the
Board.  Notwithstanding the foregoing, after June 30, 2012, the Company may
elect to remove the Executive from, or the Executive may elect to resign from,
the position(s) of Chief Executive Officer (and President and Chief Operating
Officer, if applicable) and transition to serving solely as the Chairman of the
Board with any new Chief Executive Officer appointed in the Executive’s place to
report directly to the Executive in
 
1

--------------------------------------------------------------------------------


connection with day-to-day management matters, with the Board retaining ultimate
supervisory authority over any individual holding the position of Chief
Executive Officer of the Company.  The Executive shall, during the Period of
Employment, devote substantially all of his time and attention during normal
business hours to the performance of services for the Company; provided that in
the event that the Company elects to remove, or the Executive elects to resign,
from the position(s) of Chief Executive Officer (and President and Chief
Operating Officer, if applicable) as set forth in the preceding sentence, then,
the Executive shall be permitted to serve on three boards of directors of for
profit entities (in addition to the Board) without the consent of the
Company.  The Executive shall maintain a primary office and conduct his business
in Parsippany, New Jersey (the “Business Office”), except for normal and
reasonable business travel in connection with his duties hereunder.


SECTION III


PERIOD OF EMPLOYMENT


The period of the Executive’s employment under this Agreement (such period is
referred to herein as the “Period of Employment”) shall begin on the Effective
Date and shall end on the fifth anniversary of the Effective Date (the “Term”),
subject to earlier termination as provided in this Agreement.  For the avoidance
of doubt, the expiration of the Term, and the corresponding termination of the
Executive’s employment, at the end of the Term shall in no event constitute a
“Without Cause Termination” or a “Constructive Discharge” (each, as defined in
Section VII(c) below) for any purpose hereunder.


SECTION IV


COMPENSATION AND BENEFITS


For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive shall be compensated as follows:


(a) Base Salary.


(i) Subject to the provisions of Sections IV(a)(ii) and (iii) hereof, the
Company shall initially pay the Executive a fixed base salary (“Base Salary”) of
not less than $1,000,000, per annum, and thereafter the Executive shall be
eligible to receive annual increases as the Board deems appropriate, in
accordance with the Company’s customary procedures regarding salaries of senior
officers.  Base Salary shall be payable according to the customary payroll
practices of the Company, but in no event less frequently than once each month.


(ii) In the event that the Executive elects to resign from the position(s) of
Chief Executive Officer (and President and Chief Operating Officer, if
applicable) and transition to serving solely as the Chairman of the Board as
contemplated
 
2

--------------------------------------------------------------------------------


under Section II hereof, the Executive’s Base Salary shall immediately be
reduced to 50% of the level of Base Salary being paid immediately prior to such
change in position.


(iii) In the event that the Company elects to remove the Executive from the
position(s) of Chief Executive Officer (and President and Chief Operating
Officer, if applicable) and transition the Executive to serving solely as the
Chairman of the Board as contemplated under Section II hereof, the Executive’s
Base Salary shall be adjusted as follows:
 
(1) If such removal occurs prior to January 27, 2013, the Executive shall be
entitled to receive a Base Salary equal to (A) 100% of the Executive’s Base
Salary in effect immediately prior to such removal for a period of twelve (12)
months thereafter, (B) 75% of such Base Salary for the succeeding twelve
(12)-month period, and (C) 50% of such Base Salary for the remaining balance of
the Period of Employment; and
 
(2) If such removal occurs on or after January 27, 2013 but prior to January 27,
2014, the Executive shall be entitled to receive a Base Salary equal to (A) 75%
of the Executive’s Base Salary in effect immediately prior to such removal for a
period of twelve (12) months thereafter, and (B) 50% of such Base Salary for the
remaining balance of the Period of Employment hereunder; and
 
(3) If such removal occurs on or after January 27, 2014 but prior to January 27,
2015, the Executive shall be entitled to receive a Base Salary equal to 50% of
the Executive’s Base Salary in effect immediately prior to such removal for the
remaining balance of the Period of Employment hereunder.
 
(b) Annual Incentive Awards.  The Executive shall be eligible to earn a target
Annual Bonus for each fiscal year of the Company ending during the Period of
Employment (each, an “Annual Bonus”) equal to 150% of the Executive’s Base
Salary (taking into account any adjustment required to be made pursuant to
Section IV(a) hereof) for such fiscal year, if the Company achieves the target
performance goals established by the Compensation Committee (the “Committee”)
for such fiscal year.  The Committee may establish such metrics whereby the
Executive may earn an Annual Bonus in excess of the target Annual Bonus or an
Annual Bonus less than the target Annual Bonus.  To the extent that the
Executive’s Base Salary is subject to adjustment during any fiscal year as
provided in Section IV(a) hereof, the amount of any Annual Bonus that may become
payable to the Executive for such fiscal year shall be determined in accordance
with the following formula:


(i) The Base Salary applicable prior to such adjustment shall be multiplied by
the product of the applicable bonus percentage (as a percentage of such Base
Salary) and a fraction the numerator of which is the number of days for which
the Base Salary applicable prior to such adjustment was in effect and the
denominator of which is 365; plus


(ii) The Base Salary applicable on and following such adjustment shall be
multiplied by the product of the applicable bonus percentage (as a
 
3

--------------------------------------------------------------------------------


percentage of such Base Salary) and a fraction the numerator of which is the
number of days for which the Base Salary applicable on and following such
adjustment was in effect and the denominator of which is 365.


Notwithstanding the foregoing, to the extent required for any Annual Bonus to
comply with the “performance-based compensation” exception under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), the maximum
amount that may become payable to the Executive in respect of any Annual Bonus
shall be established by the Committee at the beginning of the fiscal year as
required by Section 162(m) of the Code and the Committee shall be precluded from
increasing the amount of compensation payable under such bonus thereafter for
such fiscal year (but the Committee may have the discretion to decrease the
amount of compensation payable).  Nothing herein shall be construed to limit the
authority of the Committee to pay the Executive additional bonus compensation
that is not intended to be “performance-based compensation” under Section 162(m)
of the Code.


Any Annual Bonus that becomes payable to the Executive pursuant to this Section
shall be paid to the Executive as soon as reasonably practicable following
receipt by the Board of the audited consolidated financial statements of the
Company for the relevant fiscal year, but in no event later than two and a half
(2 1/2) months following the end of the applicable fiscal year in which such
Annual Bonus was earned.  The Executive shall be entitled to receive any Annual
Bonus that becomes payable in a lump sum cash payment, or, at his election, in
any form that the Board generally makes available to the Company’s executive
management team; provided that any such election is made by the Executive in
compliance with Section 409A of the Code (“Section 409A”) and the regulations
promulgated thereunder.


(c) Long-Term Incentive Awards.  Upon execution of this Agreement, the Executive
shall be granted a stock option to purchase 160,000 shares of the Company’s
common stock (the “2010 Option”) and a restricted stock unit award for 800,000
shares of the Company’s common stock (the “2010 RSU”) under the Company’s 2007
Equity and Incentive Plan on such terms and conditions as determined by the
Committee in its sole discretion and set forth in award agreements dated as of
the date hereof.  In addition, during the Period of Employment, the Executive
shall be eligible for such other long term incentive awards as determined by the
Committee in its sole discretion after taking into consideration the 2010 Option
and the 2010 RSU.  The Executive understands and acknowledges that the Company
does not anticipate granting any additional equity awards to the Executive
during the Period of Employment with an aggregate grant date value (as
determined by the Committee in its discretion) in excess of $12,000,000, when
added to the grant date value of the 2010 Option and the 2010 RSU.


(d) Additional Benefits.  The Executive shall be entitled to participate in all
other compensation and employee benefit plans or programs and receive all
benefits and perquisites for which salaried employees of the Company generally
are eligible under any plan or program now in effect, or later established by
the Company, on a basis no less favorable than as provided to any other
executive of the Company.  The Executive shall participate to the extent
permissible under the terms and provisions of such plans or programs, and in
accordance with the terms of such plans and programs.  Without limiting the
generality of the foregoing, the
 
4

--------------------------------------------------------------------------------


Executive will be provided benefits and perquisites on such terms and conditions
as determined by the Board, which determination will be based in part upon
comparisons to chief executive officers of public companies of comparable size
and industry to the Company; provided, however, that any such perquisites shall
not be amended after the date hereof with respect to the Executive in a manner
materially adverse to the Executive.


(e) Further Consideration.  The Company acknowledges and agrees to provide the
Executive with the following benefits notwithstanding anything herein to the
contrary.  Upon the Executive’s termination of employment from the Company and
its subsidiaries for any reason, including, without limitation, due to or
following any Resignation, or termination by the Company with or without Cause,
the Executive and each person who is his covered dependent (including his
then-current spouse) at such time under each applicable benefit plan sponsored
or provided by the Company shall remain eligible to continue to participate in
all of such plans (as they may be modified from time to time) on a basis no less
favorable to all senior executive officers of the Company (the “Post-Employment
Plans”) until the end of the plan year in which the Executive reaches, or would
have reached, age seventy-five (75) (such benefits, the “Post-Employment
Benefits”).  For purposes of this Section IV(e), Post-Employment Plans will
include any relevant plan sponsored by the Company and any third party or
governmental plan contributed to by the Company for the benefit of senior
executives of the Company or otherwise made available to senior executives of
the Company.  The Executive is currently eligible to participate in the
following Post-Employment Plans:  Executive Physical Exams, Medical Insurance,
Dental Insurance, Group Life Insurance (up to $1 million coverage on the
Executive’s life), and Vision Service Plan.  Coverage under such Post-Employment
Plans shall be subject to the Executive and/or such dependents, as applicable,
continuing to pay the applicable employee portion of any premiums, co-payments,
deductibles and similar costs.  Solely with respect to the Executive’s
dependents, such coverage shall terminate upon such earlier date if and when
they become ineligible for any such benefits under the terms of such plans and
provided that once the Executive or his dependents become eligible for Medicare
or any other government-sponsored medical insurance plan, or if the Executive
and his eligible dependents are eligible to participate in any other company’s
medical insurance plan as an employee (or as eligible dependents of an employee)
after the termination of the Executive’s employment, the Executive or his
dependents shall utilize such government plan or other company plan and, to the
extent permitted by applicable law, the Company’s insurance obligations as part
of the Post-Employment Benefits hereunder shall become secondary to such
government plan or other company plan.  Notwithstanding the foregoing, the
Company may meet any of its foregoing obligations under the Post-Employment
Plans by paying for, or providing for the payment of, such benefits directly or
through alternative plans or individual policies which are no less favorable in
all material respects (with respect to both coverage and cost to the Executive)
to the Post-Employment Plans.  If the Company meets its obligations by paying
for the Post-Employment Plans pursuant to the foregoing sentence, any
reimbursements required to be made by the Company to the Executive shall be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred and shall not be subject to liquidation or
exchange for another benefit.  In addition, in no event shall the
Post-Employment Benefits provided or the amount of the expenses eligible for
reimbursement during one calendar year affect the Post-Employment Benefits
provided or the amount of expenses eligible for reimbursement in any other
calendar year.


5

--------------------------------------------------------------------------------


SECTION V


BUSINESS EXPENSES


The Company shall reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement in accordance with the applicable
Company policies as in effect from time to time; provided, however, that such
policies shall not be amended after the date hereof with respect to the
Executive in a manner materially adverse to the Executive.  The Executive shall
comply with such limitations and reporting requirements with respect to expenses
as may be established by the Company from time to time and shall promptly
provide all appropriate and requested documentation in connection with such
expenses.  Further, the Executive will receive access to Company aircraft or
alternative air transportation, subject to applicable Company policies as in
effect from time to time.


SECTION VI


DEATH AND DISABILITY


The Period of Employment shall end upon the Executive’s death.  If the Executive
experiences a Disability (as defined below) during the Period of Employment, the
Period of Employment may be terminated at the option of the Executive upon
notice of resignation to the Company, or at the option of the Company upon
notice of termination to the Executive.  For purposes of this Agreement,
“Disability” shall have the meaning set forth in Section 409A.  The Company’s
obligation to make payments to the Executive under this Agreement shall cease as
of such date of termination as a result of death or Disability, except for Base
Salary and any Annual Bonus earned but unpaid as of the date of such
termination, payable in accordance with the terms of Section IV hereof, and the
obligation to provide the Post-Employment Benefits in accordance with Section
IV(e) hereof (the “Accrued Obligations”), and, in such event (a) each of the
Executive’s then outstanding options to purchase shares of Company common stock
that were granted prior to August 1, 2006 and options to purchase shares of
Wyndham Worldwide Corporation common stock (and its successors) (the
“Pre-Existing Options”) shall become immediately and fully vested and
exercisable (to the extent not already vested), and shall remain exercisable
during the extended post-termination exercise period set forth in the Employment
Agreement by and between Cendant Corporation (which has been renamed Avis Budget
Group, Inc.) and the Executive effective as of April 14, 2003 (the “2003
Agreement”), (b) each option to purchase shares of the Company common stock or
stock appreciation right granted on or after August 1, 2006, but prior to the
Effective Date, shall become immediately and fully vested and exercisable (to
the extent not already vested) and, notwithstanding any term or provision
relating to such award to the contrary, shall remain exercisable until the first
to occur of the third (3rd) anniversary of the Executive’s termination of
employment and the original expiration date of such award, (c) the impact of
such termination of employment on the 2010 Option and 2010 RSU shall be governed
by the terms and conditions of the applicable award agreement and the Company’s
2007 Equity and Incentive Plan, (d) all other long-term equity awards then
outstanding shall be subject to the terms and conditions of the applicable award
agreement and
 
6

--------------------------------------------------------------------------------


the equity plan under which such awards were granted, and (e) the Company shall
pay the Executive (or his surviving spouse, estate or personal representative,
as applicable) a cash amount equal to the Executive’s target Annual Bonus for
the year in which the Executive is terminated multiplied a fraction the
numerator of which is the total number of days during the applicable calendar
year during which the Executive was employed by the Company and the denominator
of which is 365, payable at such time as such bonus otherwise would have been
paid had the Executive remained employed with the Company.


SECTION VII


EFFECT OF TERMINATION OF EMPLOYMENT


(a) Without Cause Termination and Constructive Discharge.  Subject to the
provisions of Section VII(d), if the Executive’s employment terminates during
the Period of Employment due to either a Without Cause Termination or a
Constructive Discharge (each, as defined below):  (i) the Accrued Obligations
shall be paid to the Executive in accordance with the terms hereof, (ii) the
Company shall pay the Executive (or his surviving spouse, estate or personal
representative, as applicable), on the fifty-third (53rd) day following such
termination (or, such later date as contemplated in Section VII(d) below in the
event that the Release Date (as defined in Section VII(d) below) is extended as
set forth in Section VII(d) below), a lump-sum amount equal to 2.99 multiplied
by the sum of (A) the Executive’s then current Base Salary, plus (B) the
Executive’s then current target Annual Bonus; (iii) each of the Executive’s then
outstanding Pre-Existing Options shall become immediately and fully vested and
exercisable (to the extent not already vested) and in accordance with the terms
and conditions applicable to such options set forth in the 2003 Agreement, and
shall remain exercisable for the extended post-termination exercise period set
forth in the 2003 Agreement; (iv) each option to purchase shares of the
Company’s common stock or stock appreciation right granted under the Prior
Agreement shall become immediately and fully vested and exercisable (to the
extent not already vested) and, notwithstanding any term or provision thereof to
the contrary, shall remain exercisable until the first to occur of the third
(3rd) anniversary of the Executive’s termination of employment and the original
expiration date of such option or stock appreciation right, (v) the impact of
such termination of employment on the 2010 Option and 2010 RSU shall be governed
by the terms and conditions of the applicable award agreement and the Company’s
2007 Equity and Incentive Plan; and (vi) all other long-term equity awards
(including, without limitation, restricted stock units) shall be subject to the
terms and conditions of the applicable award agreement and the equity plan under
which such awards were granted.


(b) Termination for Cause; Resignation.  If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, the Accrued
Obligations shall be paid to the Executive in accordance with the terms
hereof.  Outstanding stock options and other equity awards held by the Executive
as of the date of termination shall be treated in accordance with their
terms.  Except as provided in this paragraph, the Company shall have no further
obligations to the Executive hereunder.


(c) For purposes of this Agreement, the following terms have the following
meanings:


7

--------------------------------------------------------------------------------


(i) “Termination for Cause” means termination of the Executive by the Company as
a result of (a) the Executive’s willful failure to substantially perform his
duties as an employee of the Company or any subsidiary (other than any such
failure resulting from incapacity due to physical or mental illness), (b) any
act of fraud, embezzlement or similar conduct against the Company or any
subsidiary, (c) the Executive’s conviction of a felony or any crime involving
moral turpitude (which conviction, due to the passage of time or otherwise, is
not subject to further appeal), (d) the Executive’s gross negligence in the
performance of his duties or (e) the Executive purposefully makes (or has been
found to have made) a false certification to the Company pertaining to its
financial statements.


(ii) “Constructive Discharge” means (a) any material failure of the Company to
fulfill its obligations under this Agreement (including without limitation any
material reduction of the Base Salary (except as otherwise expressly
contemplated herein), as the same may be increased during the Period of
Employment, or any material reduction in any other material element of
compensation (except as otherwise expressly contemplated herein)) or any
material diminution to the Executive’s duties and responsibilities relating to
service as an executive officer, (b) the Business Office is relocated to any
location that increases the Executive’s one-way commute by more than 30 miles or
the Business Office is relocated to New York City provided, in each case, that
such relocation constitutes a material negative change to the Executive’s
employment relationship, (c) during the Period of Employment, the Executive is
not the Chief Executive Officer and the most senior executive officer of the
Company; or does not report directly to the Board, (d) the failure of the
Executive to be elected to, or serve on, the Board or to serve as Chairman of
the Board, in both cases, for any reason other than (I) the Executive’s
resignation from either such position (excluding any resignation resulting from
a failure to satisfy any applicable majority vote requirement), (II) the
Executive’s unwillingness to serve in either such position, (III) due to the
Executive’s termination by the Company for Cause or as a result of death or
Disability, or (IV) in the case of the failure of the Executive to serve as
Chairman of the Board, if such failure is as a result of applicable law, rule or
regulation requiring the Chairman of the Board and the Chief Executive Officer
to be separate individuals, or (e) failure of a successor to the Company to
assume this Agreement in accordance with Section XIV below.  Notwithstanding the
foregoing, a Constructive Discharge shall not be deemed to occur for any purpose
hereunder if, (i) after June 30, 2012, the Company elects to remove the
Executive from the position of Chief Executive Officer (and President and Chief
Operating Officer, if applicable) and transition the Executive to serve solely
as the Chairman of the Board with any newly appointed Chief Executive Officer
reporting directly to the Executive and the Board in accordance with the terms
of this Agreement, or (ii) at any time while the Executive is serving as the
Chief Executive Officer, the Company elects to remove the Executive from the
position of President and/or Chief Operating Officer, if applicable, and appoint
a new executive(s) to hold such position(s) so long as the Executive consents,
in his sole and absolute discretion, to such removal and appointment.  The
Executive shall provide the Company a written notice of his intention to
terminate employment pursuant to a Constructive Discharge within 60 days
 
8

--------------------------------------------------------------------------------


after the Executive knows or has reason to know of the occurrence of any such
event which notice describes the circumstances being relied on for the
termination with respect to this Agreement, and the Company shall have thirty
(30) days after receipt of such notice to remedy the event prior to the
termination for Constructive Discharge.  Upon the remedy of such event within
such thirty (30)-day period, such event shall no longer constitute a basis for
Constructive Discharge and the Executive’s notice of termination pursuant to a
Constructive Discharge shall be rescinded.


(iii) “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by the Company other than due to
death, Disability, or Termination for Cause.


(iv) “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge or other than
due to death or Disability.


(d) Conditions to Payment and Acceleration; Section 409A.


(i) Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, the Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to the Executive under Section VII of this Agreement until the Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A.


(ii) All payments due to the Executive under this Section VII shall be subject
to, and contingent upon, the Executive (or his beneficiary or estate) (x)
executing a release of claims against the Company and its affiliates (in such
reasonable form determined by the Company in its sole discretion) within
forty-five days following the Executive's separation from service (or, in the
event of a dispute, upon resolution of the dispute, provided that such extension
does not result in, as applicable, the disputed payments constituting deferred
compensation within the meaning of Section 409A or the imposition of additional
taxes under Section 409A) and (y) failing to revoke such release (the date on
which the release becomes irrevocable, the “Release Date”).


(iii) To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier).


(iv) The intent of the Parties is that payments and benefits under this
Agreement comply with Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance
 
9

--------------------------------------------------------------------------------


therewith.  Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A and any payments described in this Agreement that are due within
the “short term deferral period” as defined in Section 409A shall not be treated
as deferred compensation unless applicable law requires otherwise.


(v) The payments due to the Executive under this Section VII shall be in lieu of
any other severance benefits otherwise payable to the Executive under any
severance plan of the Company or its affiliates.


SECTION VIII


OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT


(a) The Executive shall, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party.  After the Period of Employment, the Executive shall cooperate
as reasonably requested with the Company and its affiliates in connection with
any claims or legal actions in which the Company or any of its affiliates is or
may become a party.  The Company agrees to reimburse the Executive for any
reasonable out-of-pocket expenses incurred by the Executive by reason of such
cooperation, including any loss of salary, and the Company shall make reasonable
efforts to minimize interruption of the Executive’s life in connection with his
cooperation in such matters as provided for in this paragraph.


(b) The Executive recognizes and acknowledges that all information pertaining to
this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of the Company or any of its affiliates.  Access to and knowledge of
certain of the Information is essential to the performance of the Executive’s
duties under this Agreement.  The Executive shall not during the Period of
Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law.  The Executive shall not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates.  The Executive shall also use his best efforts
to prevent the disclosure of this Information by others.  All records,
memoranda, etc. relating to the business of the Company or its affiliates,
whether made by the Executive or otherwise coming into his possession, are
confidential and shall remain the property of the Company or its affiliates.


(c) (i)           During the Period of Employment and during the Restricted
Period, the Executive shall not use his status with the Company or any of its
affiliates to obtain loans, goods or services from another organization on terms
that would not be available to him in
 
10

--------------------------------------------------------------------------------


the absence of his relationship to the Company or any of its affiliates.  For
purposes of this Agreement, the term “Restricted Period” shall mean a period of
two (2) years following the Executive’s termination of employment for any
reason; provided that in the event that the Executive terminates employment with
the Company following completion of the Term as set forth in Section III hereof,
then, for purposes of Section VIII(c)(ii) hereof, the Restricted Period shall be
a period of one (1) year following termination of employment (such one-year
period, the “Post-Term Period”).


(ii) During the Restricted Period, the Executive shall not make any statements
or perform any acts intended to have the effect of advancing the interest of any
existing competitors (or any entity the Executive knows to be a prospective
competitor) of the Company or any of its affiliates or in any way injuring the
interests of the Company or any of its affiliates.  During the Restricted
Period, the Executive, without prior express written approval by the Board,
shall not engage in, or directly or indirectly (whether for compensation or
otherwise) own or hold proprietary interest in, manage, operate, or control, or
join or participate in the ownership, management, operation or control of, or
furnish any capital to or be connected in any manner with, any party which
competes in any way or manner with the business of the Company or any of its
affiliates, as such business or businesses may be conducted from time to time,
either as a general or limited partner, proprietor, common or preferred
shareholder (other than being less than a 5% shareholder in a publicly traded
company), officer, director, agent, employee, consultant, trustee, affiliate, or
otherwise.  The Executive acknowledges that the Company’s and its affiliates’
businesses are conducted nationally and internationally and agrees that the
provisions in the foregoing sentence shall operate throughout the United States
and those countries in the world where the Company then conducts business or has
a plan to conduct business.


(iii) During the Restricted Period, the Executive, without express prior written
approval from the Board, shall not solicit any members or the then-current
clients of the Company or any of its affiliates for any existing business of the
Company or any of its affiliates or discuss with any employee of the Company or
any of its affiliates information or operation of any business intended to
compete with the Company or any of its affiliates.


(iv) During the Restricted Period, the Executive shall not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall the Executive during such period directly or indirectly
engage, employ or compensate, or cause any person with which the Executive may
be affiliated, to engage, employ or compensate, any employee of the Company or
any of its affiliates.  The Executive hereby represents and warrants that the
Executive has not entered into any agreement, understanding or arrangement with
any employee of the Company or any of its affiliates pertaining to any business
in which the Executive has participated or plans to participate, or to the
employment, engagement or compensation of any such employee.


11

--------------------------------------------------------------------------------


(v) For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company and the term “affiliate” shall
include without limitation all subsidiaries and material licensees of the
Company.


(vi) Notwithstanding the foregoing, during the Post-Term Period, the Executive
may commence employment with, or engage in, or directly or indirectly (whether
for compensation or otherwise) own or hold a proprietary interest in, manage,
operate, or control, or join or participate in the ownership, management,
operation or control of, or furnish capital to an entity engaged in the
automobile rental business so long as (A) such entity does not derive one-third
or more of its revenues from the automobile rental business and does not have
assets used in the automobile rental business that constitute one-third or more
of such entity’s total business assets, and (B) the Executive is not directly
employed by the division, unit or affiliate of such entity that is engaged in
the automobile rental business.


(d) The Executive hereby acknowledges that damages at law may be an insufficient
remedy to the Company if the Executive violates the terms of this Agreement and
that the Company shall be entitled, upon making the requisite showing, to
preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section VIII without the necessity of showing
any actual damage or that monetary damages would not provide an adequate
remedy.  Such right to an injunction shall be in addition to, and not in
limitation of, any other rights or remedies the Company may have.  Without
limiting the generality of the foregoing, neither party shall oppose any motion
the other party may make for any expedited discovery or hearing in connection
with any alleged breach of this Section VIII.


(e) The period of time during which the provisions of this Section VIII shall be
in effect shall be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.


(f) The Executive agrees that the restrictions contained in this Section VIII
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, the
Company would not have entered into this Agreement.


SECTION IX


INDEMNIFICATION


The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding).


12

--------------------------------------------------------------------------------


SECTION X


CERTAIN TAXES


Notwithstanding any other provision of this Agreement to the contrary, in the
event that any payment that is either received by the Executive or paid by the
Company on the Executive’s behalf or any property, or any other benefit provided
to the Executive under this Agreement or under any other plan, arrangement or
agreement with the Company or any other person whose payments or benefits are
treated as contingent on a change of ownership or control of the Company (or in
the ownership of a substantial portion of the assets of the Company) or any
person affiliated with the Company or such person (but only if such payment or
other benefit is in connection with the Executive’s employment by the Company)
(collectively the “Company Payments”), will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority), then the Executive will be
entitled to receive either (i) the full amount of the Company Payments, or
(ii) a portion of the Company Payments having a value equal to $1 less than
three (3) times the Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code), whichever of clauses (i) and (ii), after
taking into account applicable federal, state, and local income taxes and the
excise tax imposed by Section 4999 of the Code, results in the receipt by the
Executive on an after-tax basis, of the greatest portion of the Company
Payments.  Any determination required under this Section X shall be made in
writing by the independent public accountant of the Company (the “Accountants”),
whose determination shall be conclusive and binding for all purposes upon the
Company and the Executive.  For purposes of making any calculation required by
this Section X, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.  If there is a reduction of the Company Payments pursuant to this
Section X, such reduction shall occur in the following order:  (A) any cash
severance payable by reference to the Executive’s Base Salary or Annual Bonus,
(B) any other cash amount payable to the Executive, (C) any employee benefit
valued as a “parachute payment,” and (D) acceleration of vesting of any
outstanding equity award.  For the avoidance of doubt, in the event that
additional Company Payments are made to the Executive after the application of
the cutback in this Section X, which additional Company Payments result in the
cutback no longer being applicable, the Company shall pay the Executive an
additional amount equal to the value of the Company Payments that were
originally cutback.  The Company shall determine at the end of each calendar
year whether any such restoration is necessary based on additional Company
Payments (if any) made during such calendar year, and shall pay such restoration
within ninety (90) days of the last day of such calendar year.  In no event
whatsoever shall the Executive be entitled to a tax gross-up or other payment in
respect of any excise tax, interest or penalties that may be imposed on the
Company Payments by reason of the application of Section 280G or Section 4999 of
the Code.




13

--------------------------------------------------------------------------------




SECTION XI


MITIGATION


The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.


SECTION XII


WITHHOLDING TAXES


The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from any payments under this Agreement all federal, state,
city or other taxes that shall be required pursuant to any law or governmental
regulation.


SECTION XIII


EFFECT OF PRIOR AGREEMENTS


Except as otherwise specifically set forth herein, this Agreement shall
supersede any prior agreements between the Company and the Executive (including,
but not limited to, the 2003 Agreement (and any amendment and/or restatement
thereof) and the Prior Agreement) hereof, and any such prior agreement shall be
deemed terminated without any remaining obligations of either party thereunder.


SECTION XIV


CONSOLIDATION, MERGER OR SALE OF ASSETS


Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation or other entity which assumes this Agreement and all
obligations and undertakings of the Company hereunder.  If (i) there is a
merger, consolidation, sale of all or substantially all of the Company’s assets,
or other business combination involving the Company, or (ii) all or
substantially all of the stock of the Company is acquired by another company,
the term “the Company” shall mean the successor to the Company’s business or
assets referred to in (i) above or such company referred to in (ii) above, and
this Agreement shall continue in full force and effect.  Notwithstanding the
foregoing, the Company shall require any successor thereto (whether direct or
indirect, by purchase, merger, consolidation, or otherwise), by agreement in
form and substance reasonably satisfactory to the Executive to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.


14

--------------------------------------------------------------------------------


SECTION XV


MODIFICATION


This Agreement may not be modified or amended except in writing signed by the
parties.  No term or condition of this Agreement shall be deemed to have been
waived except in writing by the party charged with waiver.  A waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act on anything other than that which is
specifically waived.


SECTION XVI


GOVERNING LAW


This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement shall be governed by
the internal laws of that state, without regard to the choice of law principles
thereof.


SECTION XVII


ARBITRATION


(a) Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII for which the
Company may, but shall not be required to, seek injunctive relief) shall be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute.  Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided.  After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration.  The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.


(b) The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.


(c) Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate.  In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.


15

--------------------------------------------------------------------------------


(d) The parties agree that this Section XVII has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XVII shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award.  In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.


(e) The parties shall keep confidential, and shall not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.


SECTION XVIII


SURVIVAL


Sections VIII, IX, X, XI, XII and XIII shall continue in full force in
accordance with their respective terms notwithstanding any termination of this
Agreement or the Period of Employment.


SECTION XIX


SEPARABILITY


All provisions of this Agreement are intended to be severable.  In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding shall in no way affect the
validity or enforceability of any other provision of this Agreement.  The
parties hereto further agree that any such invalid or unenforceable provision
shall be deemed modified so that it shall be enforced to the greatest extent
permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.




*****

 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 



   
 
AVIS BUDGET GROUP, INC.
 
 
          /s/ Mark J. Servodidio
     
By:    Mark J. Servodidio
Title:  Executive Vice President and Chief Human Resource Officer
 


   
 
 
 
RONALD L. NELSON
 
 
        /s/ Ronald L. Nelson
     
 
         

                                                         
Each of the undersigned subsidiaries of the Company hereby guarantees to the
Executive the prompt and complete payment and performance by the Company when
due of the Company’s obligations to make payments due to the Executive that are
delayed in accordance with Section VII(d)(iii) in consideration for the services
the Executive renders to such subsidiary in his role as Chairman of the Board
and Chief Executive Officer of Avis Budget Group, Inc.; provided that, as to any
subsidiary, this guarantee shall be null and void and have no effect whatsoever
with respect to such subsidiary for any period (including as of the Effective
Date) during which this guarantee conflicts with or constitutes a breach of any
obligation of such subsidiary under any currently applicable agreement or other
obligation applicable to such subsidiary or any applicable law, rule or
regulation (whether currently applicable or applicable at any time in the
future).


IN WITNESS WHEREOF, the undersigned have executed this Guarantee as of the
Effective Date.


AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET HOLDINGS, LLC
AVIS BUDGET FINANCE, INC.
AVIS CAR RENTAL GROUP, LLC
ARACS LLC
AVIS RENT A CAR SYSTEM, LLC
AVIS ASIA AND PACIFIC, LIMITED
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
 
 
17

--------------------------------------------------------------------------------


PF CLAIMS MANAGEMENT, LTD
AB CAR RENTAL SERVICES, INC.
AVIS OPERATIONS, LLC
BGI LEASING, INC.
RUNABOUT, LLC
WIZARD SERVICES, INC.

   
 
 
/s/ Mark J. Servodidio
     
By:     Mark J. Servodidio
Title:  Executive Vice President, Human Resources
 



 

 
BUDGET RENT A CAR SYSTEM, INC.
BUDGET TRUCK RENTAL, LLC
PR HOLDCO, INC.

   
 
 
 
 
/s/ Edward Pictroski
     
By:     Edward Pictroski
Title:  Senior Vice President, Human Resources
 

 
 
 
18

--------------------------------------------------------------------------------



 